EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Response to Arguments
The Examiner withdraws the Claim Objection to Claim 15 as all instances of “the first element unit” and “second element unit” are correctly recited.

The Examiner withdraws the 35 USC 112(b) Rejections to Claims 3, 6, 7 and 10 as the distinction between the antenna conductor of the microstrip antenna and the rung is now clearly made with respect to Claims 3, 6 and 7. Regarding Claim 10, it is now clear that the dielectric in Claim 10 is the same as the dielectric in Claim 7.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest, singly or in combination a magnetic resonance imaging apparatus, comprising:
“the first rung and the second rung on an inner peripheral surface of the base material and being disposed at different positions in a first direction along a magnetic flux of a static magnetic field” in combination with the other limitations of the Claim.
Claims 2-6, 9, 12 and 13 are allowed as depending on allowed Claim 1.

“the antenna conductors of the plurality of the microstrip antennas included in the second element unit each has a length shorter than the plurality of the rungs in the first direction and are disposed at different positions in the first direction” in combination with the other limitations of the Claim.
Claim 10 is allowed as depending on allowed Claim 7.

Regarding Claim 8, the prior art of record fails to teach or suggest, singly or in combination a magnetic imaging apparatus, comprising:
“the antenna conductors of the plurality of the microstrip antennas included in the second element unit each has a length shorter than the plurality of the rungs in the first direction and are disposed at different positions in the first direction” in combination with the other limitations of the Claim.
Claim 11 is allowed as depending on allowed Claim 8.

Regarding Claim 14, the prior art of record fails to teach or suggest, singly or in combination an RF coil, comprising:


Regarding Claim 15, the prior art of record fails to teach or suggest, singly or in combination a magnetic resonance imaging method, comprising:
“the first rung and the second rung on an inner peripheral surface of the base material and being disposed at different positions in a first direction along a magnetic flux of a static magnetic field” in combination with the other limitations of the Claim.
Claims 16-18 are allowed as depending on allowed Claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        01/02/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868